DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1 (17, 18 and 30), the claim states: “wherein the configured congestion threshold is based at least in part on one or more application classes” was not described in the original specification at the time the application was filed.  Applicant states support is in Para [0116-118], where Para [0117] states: the report of congestion may be based on the identification of the application involved (PSID ITS-AIDS), which may indicate the application classes for the base station to perform per application resource management.  This does not state the congestion threshold is based at least on one or more application classes.    
s 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1 (17, 18 and 30), the claim states: “wherein the configured congestion threshold is based at least in part on one or more application classes” was not described in the original specification to enable one of ordinary skill in the art to make and use the invention.  It is not known how congestion threshold can be based on one or more application classes as there is no explanation.  The specification does not mention describe what an application class is, (is application class different from an application?).  The Examiner’s understanding of Para [0117] is the congestion report can include application ID (such as PSID), meaning a group of UEs using an application can report congestion for that group/application.  This does not explain how a congestion threshold is based on application classes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.		
Regarding claim 1 (17, 18 and 30), the claim states: “wherein the configured congestion threshold is based at least in part on one or more application classes for the base station to perform per application resource management” which is unclear.  “For the base station to perform per application resource management” is this referring to the transmitted report of congestion being used by the base station to perform per application resource management or “the one or more application classes” used by the base station to perform per application resource management.  Further this is intended use and the BS 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14-19, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan et al (US 2016/0374105, hereinafter Kalhan), in view of Narasimha et al (US 2015/0055567, hereinafter Narasimha), in view of Uchiyama et al (US 2020/0084811, hereinafter Uchiyama), in view of Ahmad et al (US 2016/0227385, hereinafter Ahmad) and in view of Yoon (US 2017/0367004, hereinafter Yoon).

Regarding claim 1, Kalhan discloses a method for wireless communication implemented by a user equipment (UE), the method comprising: receiving, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receiving, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserving a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE);											Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Narasimha in the system of Kalhan in order to decrease signaling overhead for D2D communication;										and does not disclose transmitting, to the base station, a report indicating the subset of resources exceeds a configured congestion threshold nor receiving, from the base station, a second allocation of resources comprising a second pool of resources assigned to the at least one group of UEs based at least in part on the report.  Uchiyama discloses a relay terminal can calculate channel usage rate of the sub resource pool and make a request for an additional resource pool to the base station when the resource pool has used a predetermined threshold, where the BS can assign additional resource pool or sub-resource pool, Para [0127] and a channel usage rate threshold has to be met for addition resource pool requests, Para [0119].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Uchiyama in the system of Kalhan and in view of Narasimha in order to enhance communication quality of device to device communication while achieving lower power consumption;		and does not disclose the congestion report corresponds to a first set of applications.  Ahmad discloses the group ID is mapped to the group application ID, Para [0123-125], in view of the combination reporting congestion for a UE group and the group is associated with a group application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ahmad in the system of Kalhan in view of Narasimha and Uchiyama in order to contact the appropriate group application server and allow flexible modes of operation for users by using group communication service;					and does not disclose wherein the second allocation of resources reduces allocated resources corresponding to a second set of applications.  Yoon discloses selecting users to release resources on a per-service application characteristic, Para [0054], resource release target list of a plural of users, Para [0055], selecting an application with low priority for resource release, Para [0062], the resources released for one application are secured by the other applications, Para [0065], meaning resources are re-allocated from second set of application (low priority application) to the first set of applications.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yoon in the system of Kalhan in view of Narasimha, Uchiyama and Ahmad in order to efficiently re-allocate resource to higher priority applications when there is congestion.					
Regarding claims 2 and 19, Kalhan discloses the method/apparatus of claim 1/18, wherein the reserving the subset of resources of the pool of resources for communication comprises: performing a sensing procedure to reserve the subset of resources of the pool of resources for communication (UE selects resources by performing carrier sensing such as listen before transmit, Para [0041]). 
Regarding claim 3, Kalhan discloses the method of claim 2, wherein the sensing procedure comprises a listen-before-talk (LBT) procedure (UE selects resources by performing carrier sensing such as listen before transmit, Para [0041]).
Regarding claims 7 and 23, Kalhan discloses the method/apparatus of claim 1/18, wherein the indication that the UE belongs to the at least one group of UEs comprises a radio resource control reconfiguration (RRCReconfiguration) message comprising a group index indicating that the UE belongs to the at least one group of UEs (the communication resource allocation to the group can be sent using an RRC Connection Reconfiguration message, Para [0029]). 
Regarding claims 14 and 29, Kalhan discloses the method/apparatus of claim 1/18, further comprising: transmitting, to the base station, a request for resources for the UE or a plurality of UEs in the at least one group of UEs, wherein the receiving the allocation of resources is based at least in part on the request for resources (D2D group sends a request for resources for the D2D group, Para [0026]). 
Regarding claim 15, Kalhan discloses the method of claim 14, wherein the request for resources comprises a request for normal resources, a request for ultra-reliable low-latency communication (URRLC) resources, or a combination thereof (a request for normal resources is the default
Regarding claim 16, Kalhan discloses the method of claim 1, further comprising: transmitting, to the at least one other UE, a signal in the reserved subset of resources of the pool of resources for communication (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2, then transmits to another UE, Para [0041], reserved D2D resources, Para [0026]).
Regarding claim 17, Kalhan discloses an apparatus for wireless communication implemented by a user equipment (UE, Para [0016]), the apparatus comprising: means for receiving, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); means for receiving, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and means for reserving a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035]; and does not disclose transmitting, to the base station, a report indicating the subset of resources exceeds a configured congestion threshold nor receiving, from the base station, a second allocation of resources comprising a second pool of resources assigned to the at least one group of UEs based at least in part on the report.  Uchiyama discloses a relay terminal can calculate channel usage rate of the sub resource pool and make a request for an additional resource pool to the base station when the resource pool has used a predetermined threshold, where the BS can assign additional resource pool or sub-resource pool, Para [0127] and a channel usage rate threshold has to be met for addition resource pool requests, Para [0119]; and does not disclose the congestion report corresponds to a first set of the group ID is mapped to the group application ID, Para [0123-125], in view of the combination reporting congestion for a UE group and the group is associated with a group application; and does not disclose wherein the second allocation of resources reduces allocated resources corresponding to a second set of applications.  Yoon discloses selecting users to release resources on a per-service application characteristic, Para [0054], resource release target list of a plural of users, Para [0055], selecting an application with low priority for resource release, Para [0062], the resources released for one application are secured by the other applications, Para [0065], meaning resources are re-allocated from second set of application (low priority application) to the first set of applications.  
Regarding claim 18, Kalhan discloses an apparatus for wireless communication implemented by a user equipment (UE, Para [0016]), the apparatus comprising: a processor; memory coupled with the processor (processor and memory, inherent); and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receive, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserve a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for the base station to perform per application resource management (intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035]; and does not disclose transmitting, to the base station, a report indicating the subset of resources exceeds a configured congestion threshold nor receiving, from the base station, a second allocation of resources comprising a second pool of resources assigned to the at least one group of a relay terminal can calculate channel usage rate of the sub resource pool and make a request for an additional resource pool to the base station when the resource pool has used a predetermined threshold, where the BS can assign additional resource pool or sub-resource pool, Para [0127] and a channel usage rate threshold has to be met for addition resource pool requests, Para [0119]; and does not disclose the congestion report corresponds to a first set of applications.  Ahmad discloses the group ID is mapped to the group application ID, Para [0123-125], in view of the combination reporting congestion for a UE group and the group is associated with a group application;		and does not disclose wherein the second allocation of resources reduces allocated resources corresponding to a second set of applications.  Yoon discloses selecting users to release resources on a per-service application characteristic, Para [0054], resource release target list of a plural of users, Para [0055], selecting an application with low priority for resource release, Para [0062], the resources released for one application are secured by the other applications, Para [0065], meaning resources are re-allocated from second set of application (low priority application) to the first set of applications.  

Claims 4, 8-10, 20, 24-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Uchiyama, in view of Ahmad, in view of Yoon and in view of He et al (US 2014/0003262, hereinafter He).

Regarding claims 4 and 20, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the receiving the allocation of resources comprises: receiving a segment of a total set of resources according to a location of the at least one group of UEs and a zone that the at least one group of UEs is within, wherein the segment of the total set of resources is reused in at least one other zone.  He discloses the group D-RNTI is assigned to UEs that are close to each other based on location information, Para [0085] and frequency reuse is well known in the art, therefore UEs close together in a sector of a BS are allocated one set of resources for D2D communication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claims 8 and 24, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the indication that the UE belongs to the at least one group of UEs comprises downlink control information (DCI) comprising a group index indicating that the UE belongs to the at least one group of UEs.  He discloses UEs can be allocated a group index to identify UEs in the same D2D group, Para [0077] and this can be indicated in the DCI, Para [0114]. 
Regarding claims 9 and 25, Kalhan discloses the method/apparatus of claim 1/18, but not fully further comprising: receiving a group radio network temporary identifier (RNTI); and determining that the pool of resources is assigned to the at least one group of UEs based at least in part on the group RNTI.  He discloses a group specific D-RNTI, Para [0114] and Kalhan discloses a group of UEs are assigned resource set.
Regarding claims 10 and 26, Kalhan discloses the method/apparatus of claim 1/18, but not explicitly further comprising: reporting congestion for at least one application class.  Ahmad discloses the group ID is mapped to a group application layer ID, Para [0125], thereby reporting congestion for the group means reporting congestion for the group application. 
Regarding claim 30, Kalhan discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions for wireless communication implemented by a user equipment (UE), the instructions configured to cause a processor of an apparatus to: receive, from a base station, an indication that the UE belongs to at least one group of UEs for group-level resource allocation (base station can broadcast the group ID associated with the assigned resources for the D2D group, Para [0029]); receive, from the base station, an allocation of resources comprising a pool of resources assigned to the at least one group of UEs (base station allocates resources to the D2D group, Para [0026] and broadcasts the assigned resources to the group of UEs, Para [0029]); and reserve a subset of resources of the pool of resources for communication to at least one other UE (UE selects resources from the assigned resources of the D2D group (i.e. a subset of resources), Para [0030]/Fig. 2 by listening and then transmits to another UE, Para [0041]); for intended use and function of the BS and not the UE); Kalhan is not explicit that the UE receives, from the base station, an indication that assigns a UE to a group of UEs.  Narasimha discloses the base station assigns the mobile stations to a D2D group, Para [0044] and uses a group-RNTI to address the D2D group, Para [0035].  He discloses a computer readable medium, Para [0143]; and does not disclose transmitting, to the base station, a report indicating the subset of resources exceeds a configured congestion threshold nor receiving, from the base station, a second allocation of resources comprising a second pool of resources assigned to the at least one group of UEs based at least in part on the report.  Uchiyama discloses a relay terminal can calculate channel usage rate of the sub resource pool and make a request for an additional resource pool to the base station when the resource pool has used a predetermined threshold, where the BS can assign additional resource pool or sub-resource pool, Para [0127] and a channel usage rate threshold has to be met for addition resource pool requests, Para [0119]; and does not disclose the congestion report corresponds to a first set of applications.  Ahmad discloses the group ID is mapped to the group application ID, Para [0123-125], in view of the combination reporting congestion for a UE group and the group is associated with a group application; and does not disclose wherein the second allocation of resources reduces allocated resources corresponding to a second set of applications.  Yoon discloses selecting users to release resources on a per-service application characteristic, Para [0054], resource release target list of a plural of users, Para [0055], selecting an application with low priority for resource release, Para [0062], the resources released for one application are secured by the other applications, Para [0065], meaning resources are re-allocated from second set of application (low priority application) to the first set of applications.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Uchiyama, in view of Ahmad, in view of Yoon and in view of Jung et al (US 2017/0245295, hereinafter Jung).

Regarding claim 31, Kalhan discloses the method of claim 1, but not wherein the indication indicates a type of resources associated with a priority of the group-level resources.  Jung discloses a UE belong to a first UE group corresponds to a normal access class and may use normal resource pool, while a UE belonging to a different group corresponds to a higher access class and may use all resource pools, Para [0305] and priority of resource pools indicates access class of UE group that is can use the resource pool, Para [0016].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jung in the system of Kalhan in view of Narasimha, Uchiyama, Ahmad and Yoon in order to improve assignment of resource pools based on priority of UE and D2D traffic.   

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Narasimha, in view of Uchiyama, in view of Ahmad, in view of Yoon and in view of Ou et al (US 2015/0289127, hereinafter Ou).

Regarding claims 5 and 21, Kalhan discloses the method/apparatus of claim 1/18, but not wherein the receiving the allocation of resources comprises: transmitting a report indicating a location of the UE; and receiving, in response to the report, one or more sidelink grants assigned by the base station to the at least one group of UEs for spatial sharing of the one or more sidelink grants.  Ou discloses the UE can report location information and D2D resources can be selected based on that location information, Para [0101].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ou in the system of Kalhan in view of Narasimha, Uchiyama, Ahmad and Yoon in order for the network to more efficiently determine if D2D communication is suitable for UEs and properly allocate resources for D2D communication.


Allowable Subject Matter
Claims 6, 11-13, 22, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if relevant 112 rejections are overcome as well.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose the configured threshold is based at least in part on one or more application classes for the base station to per application resource management.  												In response the arguments are moot in view of a new reference being used in the current office action.  Applicant argues against Yoon reference that was cited in the advisory action but there is also another new reference being used, making arguments moot.  Further there are 112 issues with the new limitations.  The Applicant argues against Yoon, particularly highlighting the term application classes, however that is a 112 issue as the specification does not state a congestion threshold is based on application classes nor explains how the congestion threshold would be based on application classes either.  Para [0117] states the report of congestion is based on the identification of the application involved (so is application ID different than application classes?).  Para [0117] does not state or explain how a congestion threshold is based on one or more application classes.    

								 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461